DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 January 2022 has been considered by the examiner.
Allowable Subject Matter
Claims 1 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zloth et al., USPN 2015/0142670, discloses a computer-implemented method (0005) for securing a user device (merchant payment computer 200) for receiving secure user data associated with a user of the user device (encryption key) from a secure data processing of a secure data processing provider (key management computer 400, 0103-0108), the method including (a) requesting (0096) and receiving (0097) by a user application executing on the user device (0059) a signed device authentication key (0097) via a software module (0059), (b) transmitting by the user application a device setup request from the user device to the secure data processing system (0103-0105), the device setup request including the signed device authentication key (0104), (c) verifying the authenticity of the device setup request at the secure data processing system with the signed device authentication key (0105), and (d) only if the authenticity of the device setup request is verified according to step (c), then associating the user device identified according to the device setup request with the secure user data stored at the secure data processing system (0106), wherein the software module is associated with the secure data processing provider and the signed device authentication key is generated uniquely for the user device upon request by the user application (0096), wherein the software module is installed on the user device as a software module distinct from the user application (0058), wherein step (a) includes (a1) sending a device signing request to the software module (0096), (a2) on receipt of the device signing request, securely authenticating the user of the user device with a secure user authentication process of the user device (verify, 0097), (a3) only if the user of the device is positively authenticated, generating via the software module the signed device authentication key (0097) including a public key corresponding to a private key of the secure data processing system stored in a secure hardware module of the user device (0096). Zloth does not disclose the software module being installed on the user device. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement this limitation in the method of Zloth without the benefit of hindsight because there is no seen motivation in Zloth to do so, and the merchant computer and key management computer in Zloth are specifically separate entities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 21 March 2022, have been fully considered and are persuasive. 
References Cited
Caceres et al., USPN 2017/0280321, discloses a method of authenticating an entity using a signed device authentication key that includes a public key (0080), but does not request and receive the key from a module installed on the same device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434